Exhibit 99.1 The Habit Restaurants, Inc. Announces Third Quarter 2016 Financial Results IRVINE, CA, November 2, 2016 – The Habit Restaurants, Inc. (NASDAQ: HABT) (“The Habit” or the “Company”), today announced financial results for its third quarter ended September 27, 2016. Highlights for the third quarter ended September 27, 2016: • Total revenue increased 22.6% to $71.9 million compared to $58.6 million in the third quarter of 2015. • Company-operated comparable restaurant sales increased 0.2% as compared to the third quarter of 2015. • Net income was$0.8 million, or $0.04 per diluted weighted average share compared to $0.9 million, or $0.07 per diluted weighted average share in the third quarter of 2015. • Adjusted fully distributed pro forma net income(1) was$1.4 million, or$0.05per fully distributed weighted average share compared with $1.7 million, or $0.06 per fully distributed weighted average share for the third quarter of 2015. • Adjusted EBITDA(1) was$7.4 million compared to $6.8 million for the third quarter of 2015. • The Company opened six new company-operated restaurants and two franchised restaurants during the third quarter and, as of September 27, 2016, had 152 company-operated locations and eight franchised/licensed locations (excluding the five licensed locations in Santa Barbara County, California) for a system-wide total of 160 locations. Adjusted fully distributed pro forma net income and adjusted EBITDA are non-GAAP measures. A reconciliation of GAAP net income to each of these measures is included in the accompanying financial data. See also “Non-GAAP Financial Measures,” included herein. “We are pleased with our results this quarter, which included our 51st consecutive quarter of positive comparable restaurant sales.We feel that this is a significant accomplishment in light of a challenging quarter for the industry, in addition to lapping a two year stacked same store comparison of over 19% which consists of 2.9% and 16.2% comparable restaurant sales growth in the third quarter of 2015 and the third quarter of 2014, respectively. We believe our success is attributable to our long-standing strategy of providing a differentiated high-quality fast-casual experience at a tremendous every day value.While our underlying operating discipline is the foundation of our continued success, the third quarter also included several successful marketing and culinary initiatives,” said Russ Bendel, President and Chief Executive Officer of The Habit Restaurants, Inc. “We opened six new company-operated Habit Burger Grills during the quarter. These openings included one on the East Coast – in Teterboro, New Jersey, one in Arizona and four in California. In addition, we opened two franchise locations, one in Washington and one in Nevada.” Third Quarter 2016 Financial Results Compared to Third Quarter 2015 Total revenue was $71.9 million in the third quarter of 2016, compared to $58.6 million in the third quarter of 2015. Company-operated comparable restaurant sales increased 0.2% for the quarter ended September 27, 2016. The increase in company-operated comparable restaurant sales was driven primarily by a 2.6% increase in average transaction amount partially offset by a 2.4% decrease in transactions. Net income for the third quarter of 2016 was$0.8 million, or $0.04 per diluted weighted average share compared to $0.9 million, or $0.07 per diluted weighted average share in the third quarter of 2015. Adjusted fully distributed pro forma net income in the third quarter of 2016 was $1.4 million, or $0.05 per fully distributed weighted average share, compared to $1.7 million, or $0.06 per fully distributed weighted average share, in the third quarter of 2015. A reconciliation between GAAP net income and adjusted fully distributed pro forma net income is included in the accompanying financial data. 2016 Outlook The Company currently anticipates the following for its fiscal year 2016: • Total revenue between $283 million to $284 million; • Company-operated comparable restaurant sales growth of approximately 2.0%; • The opening of 26 to 28 company-operated restaurants and five to seven franchised/licensed restaurants; • Restaurant contribution margin of 20.6% to 20.9%; • General and administrative expenses of $28.8 million to $29.1 million; • Depreciation and amortization expense of approximately $15.0 million; • Capital expenditures of $33.0 million to $35.0 million; and • An effective pro forma tax rate of approximately 42.0%, which assumes the conversion of all common units of The Habit Restaurants, LLC for shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock), which would eliminate the non-controlling interests. 2017 Outlook The Company currently expects to open 31 to 33 company-operated restaurants in fiscal year 2017. Conference Call The Company will host a conference call to discuss financial results for the third quarter 2016 today at 5:00 PM Eastern Time. Russ Bendel, President and Chief Executive Officer, and Ira Fils, Chief Financial Officer will host the call. The conference call can be accessed live over the phone by dialing (855)327-6837 or for international callers by dialing (778)327-3988. A replay will be available after the call and can be accessed by dialing (877)870-5176 or for international callers by dialing (858)384-5517; the passcode is 10001943. The replay will be available until Wednesday, November 9, 2016. The conference call will also be webcast live from the Company’s corporate website at ir.habitburger.com under the “Events” page. An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. The following definitions apply to these terms as used in this release: Comparable restaurant sales reflect the change in year-over-year sales in our comparable restaurant base. A restaurant enters our comparable restaurant base in the accounting period following its 18th full period of operations. Average Unit Volumes (AUVs) are calculated by dividing revenue for the trailing 52-week period for all company-operated restaurants that have operated for 12 full periods by the total number of restaurants open for such period. Adjusted fully distributed pro forma net income includes net income attributable to The Habit (i)excluding income tax expense, (ii)excluding the effect of non-recurring items, (iii)assuming the exchange of all common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock), which results in the elimination of non-controlling interests in The Habit Restaurants, LLC, and (iv)reflecting an adjustment for income tax expense on fully distributed pro forma net income before income taxes at our estimated long term effective income tax rate. Adjusted fully distributed pro forma net income is a non-GAAP financial measure because it represents net income attributable to The Habit, before non-recurring items and the effects of non-controlling interests in The Habit Restaurants, LLC. We use adjusted fully distributed pro forma net income to facilitate a comparison of our operating performance on a consistent basis from period to period that, when viewed in combination with our results prepared in accordance with GAAP, provides a more complete understanding of factors and trends affecting our business than GAAP measures alone and eliminates the variability of non-controlling interests as a result of member owner exchanges of common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock). Adjusted fully distributed pro forma net income per fully distributed weighted average share is calculated using adjusted fully distributed pro forma net income as defined above and assumes the exchange of all common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock). EBITDA, a non-GAAP measure, represents net income before interest expense, net, provision for income taxes, and depreciation and amortization. Adjusted EBITDA, a non-GAAP measure, represents EBITDA plus pre-opening costs, stock-based compensation, loss on disposal of assets, and offering and exchange related expenses. About The Habit Restaurants, Inc. The Habit Burger Grill is a fast casual restaurant concept that specializes in preparing fresh, made-to-order char-grilled burgers and sandwiches featuring USDA choice tri-tip steak, grilled chicken and sushi-grade albacore tuna cooked over an open flame. The first Habit opened in Santa Barbara, California in 1969. The Habit has since grown to over 160 restaurants in 15 markets throughout California, Arizona, Utah, New Jersey, Florida, Idaho, Virginia, Nevada, Washington and Maryland.
